Case 19-10953-CSS Doc 603 Filed 02/14/20 Pagel of 3

State of Louisiana
Bepartment of Revenue

JOHN BEL Epwarps KIMBERLY LEWIS ROBINSON

 

 

 

 

 

 

Governor Secretary
Filed: USEC - District of Delaware
January 7, 2020 | | “yon0gssicss) nara
«nc il Ty
KG Wind Down, Inc. (f/k/a Kona Grill, Inc.} . 0000000013
Claims Processing Center
c/o Epig Corporate Restructuring LLC | .
P.O. Box 4420 RECEIVED
Beaverton, OR 97076-4420 JAN:1 8.2020
LEGAL SERVICES

Subject: KG Wind Down, Inc. (ffk/a Kona Grill, Inc.)
Chapter 11 Bankruptcy
Bankruptcy Case Number: 19-10953

Gentlemen:

Enclosed is 1 (one) withdrawal of proof of claim to be filed in the KG Wind Down, Inc. (ffk/a
Kona Grill, Inc.) and/or other jointly administered cases. Also enclosed is a copy of the
withdrawal which should be returned to us with the date received. A return envelope is included
for your convenience.

If | can be of further assistance, please contact me.

Sincerely, .
Danice Sims

Revenue Tax Specialist
Bankruptcy Section
Collection Division
Phone: (225) 219-2213

Enclosure

617 North Third Street

P.O. Box 66658

Baton Rouge, Louisiana 70821-0201
225-219-2255 *225-219-2250 Fax

TDD# 223-219-2114 «www.revenue.louisiana. gov
Case 19-10953-CSS Doc 603 Filed 02/14/20 Page 2 of 3

 

_ January 7, 2020

US BANKRUPTCY COURT

DISTRICT OF DELAWARE (DELAWARE)

824 N MARKET STREET, 38° FLOOR
WILMINGTON, DE 19801 "

Subject: Withdrawing Proof of Claim Filed
Taxpayer: KG Wind Down, Inc. (f/k/a Kona Grill, Inc.)
Bankruptcy Case Number: 19-10953
Account Number: 6144315-001
Claim Number: 114
Claim Amount: Un-Determined

Gentlemen:

The Louisiana Department of Revenue respectfully requests that the referenced proof of
claim filed be withdrawn due to the fact that the liabilities reflected in this claim have
been satisfied.

Thank you for your attention and cooperation in this matter.

Sincerely,

ania

Danice Sims

Revenue Tax Specialist
Bankruptcy Section
Collection Division
Phone: (225) 219-2013

617 North Third Street

P.O. Box66658

Baton Rouge, Louisiana 70896

225-219-2255 + 225-219-2206 Fax

TDD# 225-219-2114 *www.revenue.louisiana.gov
Case 19-10953-CSS .Doc 603 Filed 02/14/20 Page 3of3

F-20027 (7/04)

LOUISIANA DEPARTMENT OF REVENUE
PO BOX 201
BATON ROUGE LA 70821-0201

RECEIVED
JAN 1.8 2020

LEGAL SERVICES

K G WIND DOWN, INC. (£/k/a KONA GRILL, INC.)
CLATES PROCESSING CENTER
c/o EPIQ CORPORATE RESTRUCTURING LLC
P 0 BOX 4420
BEAVERTON, OR

RSHOSESS oa7o7e

PRESORTED

 

  

    

an ; re
2 fetes
3 Bkaed
- Bae
2 ee Be
iL pg yh

/

97076-4420

          
  

  

34: US. POSTAGE >> FIINEY BOWES

6 eee oe,

Wy wees

EBS zr Toso: § 000.38°

fects

0000369502 JAN Q9 2020

MegTatedaalateHdereg tte PDL tle arleh
